Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To: Pacific Asia Petroleum, Inc. We consent to the incorporation by reference in this Registration Statement on Form S-3 and related Prospectus of Pacific Asia Petroleum, Inc. and its subsidiaries (the “Company”) (a development stage company) of our report dated February 27, 2009, relating to consolidated balance sheets of the Company as of December 31, 2008 and 2007, and the related consolidated statements of operations, stockholders’ equity and cash flows for each of the three years in the period ended December 31, 2008 and the period August 25, 2005 (date of inception) through December 31, 2008, and the effectiveness of internal controls over financial reporting of the Company, included in its Annual Report on Form 10-K for the year ended December31, 2008, filed with the Securities and
